Appeal by defendant from an order of the County Court of Washington County which denied his application for a writ of error in the nature of coram nobis, without a hearing. Defendant’s only serious complaint is that he was sentenced on the same day he plead guilty without the delay of two days required by section 472 of the Code of Criminal Procedure. This may not be reviewed by way of a writ of error coram nobis. (People v. Sullivan, 3 N Y 2d 196; People V. La Mere, 4 A D 2d 840; People v. Waterman, 5 A D 2d 717.) Order affirmed. Bergan, J. P., Coon, Herlihy and Reynolds, JJ., concur; Gibson, J., taking no part.